

OMNICARE, INC.


Performance Restricted Stock Unit Award


This AWARD AGREEMENT (this “Agreement”) is effective as of ______________, by
and between Omnicare, Inc., a Delaware corporation (“Omnicare”), and
_______________ (the “Participant”). The performance restricted stock unit award
granted hereby is granted by the Compensation Committee (the “Committee”) of
Omnicare’s Board of Directors pursuant to the terms of the 2004 Stock and
Incentive Plan (the “Stock Plan”). All capitalized terms not defined in this
Agreement, shall have the meanings assigned to such term in the Stock Plan.
Section 1. Performance Restricted Stock Unit Award. Omnicare hereby grants to
the Participant, on the terms and conditions set forth herein, an award of
performance-based restricted Stock Units (“Performance Stock Units”), which
represent a target of ___________ shares of Common Stock (the “Target Shares”).
The Performance Stock Units are notional units of measurement denominated in
shares of Common Stock, which represent an unfunded, unsecured compensation
obligation of Omnicare.
Section 2.    Performance Criteria.
2.1.    Eligible Units. Except as set forth in Section 4 below, provided the
Participant is continuously employed by Omnicare or a Subsidiary from the date
hereof through the Payment Date (as defined below), the Participant shall be
paid a number of shares of Common Stock (the “Earned Shares”) equal to a
percentage of the number of Target Shares based on (a) Omnicare’s achievement of
the Cumulative Adjusted Cash Earnings Per Share (“EPS”) performance criteria set
forth on Exhibit A attached hereto, (b) Omnicare’s achievement of the Cumulative
Adjusted Cash Flow (“Cash Flow”) performance criteria set forth on Exhibit A
attached hereto, and (c) any discretionary adjustments made by the Committee.
Seventy-five percent (75%) of the Earned Shares is dependent upon Omnicare’s EPS
for the [three-year period] (the “Performance Period”), with minimum threshold,
target and maximum performance levels, which are set forth on Exhibit A.
Twenty-five percent (25%) of the Earned Shares is dependent upon Omnicare’s Cash
Flow for the Performance Period, with minimum threshold, target and maximum
performance levels, which are set forth on Exhibit A. The initial determination
of Earned Shares ranges from 50% to 200% of the Target Shares based on EPS and
Cash Flow performance. Seventy-five percent (75%) of Target Shares will not be
earned if the EPS for the Performance Period is below the minimum threshold
level. Twenty-five percent (25%) of Target Shares will not be earned if the Cash
Flow for the Performance Period is below the minimum threshold level.
2.2.    Determination Date; Payment Date. As soon as practicable following the
end of the Performance Period, the Committee shall, in its sole discretion,
determine (the date of such determination, the “Determination Date”) (i) the
initial number of total Earned Shares based on the target EPS and Cash Flow
levels set forth on Exhibit A, and (ii) whether to increase or decrease such
initial number of Earned Shares by an amount up to, but not to exceed, 20%;
provided that the total Earned Shares shall not exceed 200% of the Target
Shares. The Committee may consider total shareholder return, cash flow, customer
retention, operational efficiency and any other aspects of Company performance
in determining whether or not the number of total Earned Shares based on EPS and
Cash Flow should be modified upward or downward. The Earned Shares shall be paid
in shares of Common Stock as soon as practicable following the Determination
Date, but, except as provided in Section 4.1 or Section 4.6 below, in all events
between [1 day and 75 days after the end of the Performance Period] (the date of
payment, the “Payment Date”).
2.3.    Section 162(m). Notwithstanding anything in this Agreement to the
contrary, in the event that the Committee has designated the Performance Stock
Units as a Section 162(m) Award, no shares of Common Stock shall be paid to the
Participant under this Agreement unless (i) any performance goals established by
the Committee for purposes of Section 162(m) of the Code have been met or (ii)
shares of Common Stock are payable under Section 4.1, 4.2 or 4.6 below.
Section 3.    Dividends Equivalents. The Participant shall be entitled to
dividend equivalents equal to the amount of dividends, if any, paid per share on
the Common Stock during the period beginning on January 1, 2014 and ending on
(i) the Determination Date for payments pursuant to Section 2.1; (ii) the date
of the Participant’s death for payments pursuant to Section 4.1; (iii) the date
of the Participant’s termination of employment with Omnicare or any Subsidiary
for payments pursuant to Sections 4.2, 4.3 and 4.4; or (iv) the date of the
Change in Control for payments pursuant to Section 4.6. Such amount, multiplied
by the number of Earned Shares, shall be paid in cash to the Participant on the
Payment Date. Except for payments in connection with Section 4.1 or 4.6, no
dividend equivalents will be paid to the Participant if the minimum threshold
EPS and Cash Flow targets are not achieved as of [the end of the Performance
Period].
Section 4.    Termination of Employment; Change in Control.
4.1.    Death. Within 60 days following the Participant’s death, the
Participant’s estate shall receive a pro-rata portion of the Target Shares based
on the number of days in the Performance Period that elapsed prior to the
Participant’s death.
4.2.    Disability. If the Participant’s employment with Omnicare or a
Subsidiary terminates due to Disability, on the Payment Date, the Participant
shall receive a pro-rata portion of the final Earned Shares (determined in
accordance with Section 2.1 as if the Participant had remained employed through
the Payment Date) based on the number of days in the Performance Period that
elapsed prior to the Participant’s termination of employment due to Disability.
4.3.    Retirement. If the Participant’s employment with Omnicare or a
Subsidiary terminates due to retirement under Omnicare’s Employees Savings and
Investment Plan at or after normal retirement age with the consent of the
Committee (taking into account, among other factors, Participant’s length of
service at the time of retirement, the degree of his or her prior contribution
to Omnicare, any continuing benefits to Omnicare, and the personal circumstances
of his or her retirement) and in the event the minimum EPS target or the minimum
Cash Flow target is achieved, then on the Payment Date the Participant shall
receive a pro-rata portion of the final Earned Shares (determined in accordance
with Section 2.1 as if the Participant had remained employed through the Payment
Date) based on the number of days in the Performance Period that elapsed prior
to the Participant’s retirement.
4.4.    Termination without Cause upon Retirement Eligibility. In the event of
the Participant’s termination of employment without Cause (as defined below) by
Omnicare following his or her attainment of age 65 and at least 10 years of
service, and in the event the minimum EPS target or the minimum Cash Flow target
is achieved, then on the Payment Date the Participant shall receive a pro-rata
portion of the final Earned Shares (determined in accordance with Section 2.1 as
if the Participant had remained employed through the Payment Date) based on the
number of days in the Performance Period that elapsed prior to the Participant’s
termination. For purposes of this Agreement, “Cause” shall be as defined in the
Omnicare, Inc. Senior Executive Severance Plan, or any successor plan.
4.5.    Termination for any Other Reason. The Participant shall forfeit the
Performance Stock Units and any right to dividends under Section 3 upon a
termination of the Participant’s employment for any reason other than as set
forth in Sections 4.1 to 4.4 or 4.6.
4.6.    Change in Control. Upon a Change in Control (as defined below), the
Participant shall be deemed to have earned a number of shares of Common Stock
equal to the Target Shares (or, if actual performance exceeds the pro-rated
target up to the Change in Control date, actual performance will be used for the
entire applicable performance period then outstanding) (the “Change in Control
Shares”). In the event that the Participant remains continuously employed by
Omnicare or a Subsidiary until the date of the Change in Control, the Change in
Control Shares shall be paid to the Participant on or within 60 days after the
Change in Control (in shares of Common Stock or other consideration equal to the
Fair Market Value of the Common Stock on the date of the Change in Control, as
determined by the Committee as comprised immediately prior to the Change in
Control). For purposes of this Agreement, “Change in Control” shall be as
defined in the Stock Plan as long as such Change in Control constitutes a change
in ownership of Omnicare, a change in effective control of Omnicare, or a change
in the ownership of a substantial portion of the assets of Omnicare for purposes
of Section 409A of the Code. Upon a Change in Control, no shares of Common Stock
other than the Change in Control Shares shall be payable under this Agreement.
Section 5.    Restrictions on Transfer. Neither this Agreement nor the
Performance Stock Units granted hereby may be sold, assigned, transferred,
encumbered, hypothecated or pledged by the Participant, other than to Omnicare
as a result of forfeiture as provided herein.
Section 6.    No Voting Rights. The Performance Stock Units, whether or not
vested, will not confer any voting rights upon the Participant, unless and until
the Award is paid in shares of Common Stock.
Section 7.    Award Subject to Stock Plan. This Agreement is subject to the
terms and conditions of the Stock Plan. In the event of a conflict or ambiguity
between any term or provision contained herein and a term or provision of the
Stock Plan, the Stock Plan will govern and prevail.
Section 8.    Changes in Capitalization. The Performance Stock Units shall be
subject to the provisions of the Stock Plan relating to adjustments for changes
in corporate capitalization.
Section 9.    Section 409A. The provisions of this Agreement and any payments
made hereunder are intended to comply with, and should be interpreted in a
manner consistent with, the requirements of Section 409A of the Code, and any
related regulations or other effective guidance promulgated thereunder (“Section
409A”); provided, however, that the Committee shall have the right, in its sole
discretion, to (i) adopt amendments to the Stock Plan or this Agreement, (ii)
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or (ii) take any other actions, as the
Committee determines are necessary or appropriate for this Agreement and the
Performance Stock Units to either be exempt from the application of Section 409A
or to comply with the requirements of Section 409A, as the case may be.
Section 10.    No Right of Employment. Nothing in this Agreement shall be deemed
to give the Participant any right to continue as an employee of Omnicare or a
Subsidiary or to interfere in any way with the right of Omnicare or a Subsidiary
to terminate or to change the terms and conditions of the Participant’s
employment at any time.
Section 11.    Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
choice of law principles thereof.
Section 12.    Clawback. In addition to any compensation recovery which may be
required by this Agreement, law or regulation (including but not limited to any
clawback required by Section 954 of the Dodd-Frank Act), the Participant
acknowledges and agrees that any compensation paid under this Agreement shall be
subject to the clawback requirements set forth in Omnicare’s Incentive
Compensation Clawback Policy, Corporate Governance Guidelines, other corporate
policies, and any similar successor provisions as may be in effect from time to
time, including by reason of guidelines or policies adopted following the
Participant’s termination of employment.
* * * * *


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first set forth above.




OMNICARE, INC.




By: ______________________________________
Name:
Title:








PARTICIPANT




By: ______________________________________
Name:


EXHIBIT A


Determination of the Number of Earned Shares


Step I: The number of Earned Shares based solely on Cumulative Adjusted Cash EPS
is determined by the Cumulative Adjusted Cash EPS, which represents seventy-five
(75%) percent of the Target Shares, for the 3-year performance period beginning
_________ and ending ___________. “Cumulative Adjusted Cash EPS” means
Omnicare’s adjusted diluted cash earnings per share, which is calculated by
adding the after-tax impact of intangible asset amortization, the tax deduction
related to goodwill and the tax deduction related to contingent convertible
interest, to adjusted income from continuing operations and dividing by diluted
shares outstanding on [the last day of the Performance Period]. The Cumulative
Adjusted Cash EPS, if equal to or greater than $______, will determine the
percentage applied to the Target Shares using the table below.
Performance Level
Minimum Threshold
Target
Maximum Performance
Cumulative Adjusted Cash EPS
 
 
 
Target Shares Modifier
50%
100%
200%



The Target Shares Modifier will be determined by linear interpolation if the
Cumulative Adjusted Cash EPS is between the Minimum Threshold and Target or
between the Target and Maximum Performance levels.


Step II: The number of Earned Shares based solely on Cumulative Adjusted Cash
Flow is determined by the Cumulative Adjusted Cash Flow, which represents
twenty-five (25%) percent of the Target Shares, for the 3-year performance
period beginning ___________ and ending ____________. “Cumulative Adjusted Cash
Flow” means cash flows from continuing operations adjusted for any significant
cash special items (i.e., legal settlement payments or receipts, insurance
settlements, etc.). The Cumulative Adjusted Cash Flow, if equal to or greater
than $________, will determine the percentage applied to the Target Shares using
the table below.
Performance Level
Minimum Threshold
Target
Maximum Performance
Cumulative Adjusted Cash Flow
 
 
 
Target Shares Modifier
50%
100%
200%



The Target Shares Modifier will be determined by linear interpolation if the
Cumulative Adjusted Cash Flow is between the Minimum Threshold and Target or
Target and Maximum Performance levels.


The initial determination of total Earned Shares will be the sum of the Earned
Shares determined by Steps I and II above.


Step III: The initial determination of total Earned Shares determined by Steps I
and II above may, in the Committee’s sole discretion, be multiplied by a factor
ranging from -20% to +20% depending on the Committee’s evaluation of Company
performance on a broad spectrum of measures that includes, but is not limited
to, total shareholder return, cash flow, cash EPS, operational efficiency,
customer retention and EBITDA. This discretionary factor, applied to the initial
determination of Earned Shares based on Cumulative Adjusted Cash EPS in Step I
and Cumulative Adjusted Cash Flow in Step II, will determine the final number of
Earned Shares to be issued to the Participant on the Payment Date. The result of
the discretionary factor applied to the initial calculated Earned Shares may not
result in a final Earned Shares total that exceeds 200% of the Target Shares.



A-1

